Citation Nr: 0505574	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  90-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mark K. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1988 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder.

In November 1999, the Board remanded the claim for additional 
development and adjudicative action.  When the case came back 
to the Board, it denied the claim in a July 2002 decision.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2003, the 
Court determined that the July 2002 Board decision should be 
vacated and remanded back to the Board for compliance with 
VA's amended duty-to-notify statute and regulations.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In August 2004, the Board 
remanded the claim in compliance with the Court order.  The 
case has been returned to the Board for further appellate 
review. 

During the appeal, the veteran relocated and jurisdiction of 
his claim was assumed by the RO in Roanoke, Virginia.


FINDING OF FACT

There is no credible, supporting evidence that the claimed 
in-service stressors occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything he or she has pertaining to the claim or claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder in an October 2004 letter.  The RO 
informed the veteran that in order to establish service 
connection for post-traumatic stress disorder, he would need 
to submit evidence that he had post-traumatic stress disorder 
and that there was a nexus between the current disability and 
service, which was usually provided by a medical 
professional.  The letter also notified the veteran that VA 
was responsible for getting relevant records from any federal 
agency, which included records from the military, VA records 
(which included private facilities where VA authorized 
treatment) and from the Social Security Administration.  It 
told the veteran that on his behalf, VA would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency, which could include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The RO noted that the veteran needed to 
provide enough information about any records so that VA could 
request them from the person or agency who has them.  It 
futher noted that it was the veteran's responsbility to make 
sure that VA received all requested records that are not in 
the possession of a federal department or agency.  Finally, 
the RO stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to service connection for post-traumatic 
stress disorder in the May 1988 rating decision, the July 
1989 and July 1990 statements of the case, and the multiple 
supplemental statements of the case.  In essence, the veteran 
was informed that while there was evidence of a current 
diagnosis of post-traumatic stress disorder, there was 
insufficient evidence corroborating his claimed in-service 
stressors.  The statements of the case and the supplemental 
statements of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current claim, the RO obtained the veteran's VA treatment 
records, dated from 1989 to 2001.  Of record are the medical 
records used in granting the veteran Social Security 
benefits.  The veteran has also been provided with VA 
examinations.  The first examination occurred in March 1990.  
While subsequent examinations were nor ordered per se, there 
are VA hospitalization reports, where the veteran had been 
hospitalized for post-traumatic stress disorder, which would 
be sufficient to constitute VA examinations.  See 38 C.F.R. 
§ 3.326(b) (2004).  Under that regulation, it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  There are multiple 
hospitalizations for the treatment of post-traumatic stress 
disorder throughout the appeal period.  Thus, the Board finds 
that VA has fulfilled its duty to assist in that regard.  The 
veteran has not alleged that there are any other service 
medical records or any records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).  
In fact, following the issuance of the October 2004 letter, 
the veteran, through his representative, stated he did not 
have any additional evidence or argument to submit.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

The veteran claims that service connection for post-traumatic 
stress disorder is warranted, as he was exposed to several 
stressors in service that caused the psychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for post-
traumatic stress disorder requires the following: (1) a 
current diagnosis of post-traumatic stress disorder; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the veteran has claimed that he did not engage 
in combat and subsequently claimed that he engaged in combat.  
The veteran is not in receipt of an award or decoration that 
would indicate that he is a combat veteran.  Accordingly, the 
veteran's lay statements, alone, are not sufficient to 
establish the occurrence of his in-service stressors; rather, 
corroborating evidence is needed to support the claim for 
service connection.

The veteran has provided various details regarding his in-
service stressors.  In March 1990, the veteran stated that a 
friend of his walked into an airplane propeller in June 1966 
and was killed instantly.  He stated that the person's name 
was Frankie and that Frankie's brains and blood flew all over 
him.  He stated that in October 1966, an airplane that 
contained two friends never returned from a search-and-rescue 
mission.  The veteran also stated that he participated in six 
or seven "special combat secret missions."

At a March 1990 VA examination, he stated that he had a 
"combat record" of eight months in Vietnam.  He stated that 
he was a helicopter gunner and worked off of carriers.  The 
veteran also stated he did some rescue missions and was under 
fire during those times.  He could not remember if he had 
shot anyone, but stated that he was never injured.  He noted 
that he had friends whose helicopters were shot down.  The 
veteran denied remembering anything in particular about 
Vietnam-just the rescue missions.  The examiner stated he 
had reviewed the veteran's claims file and that the veteran 
did not meet the minimum criteria for post-traumatic stress 
disorder.

At an August 1991 RO hearing, the veteran testified that the 
most traumatic experience he had while in Vietnam was when he 
witnessed a "guy get cut in half."  He stated that they 
were good friends and that "Tommy" walked into a propeller, 
which killed him, and that Tommy's guts splattered on him.  
The veteran stated he was a plane captain and had to be on 
the flight deck every night.  He stated he participated in 
some search-and-rescue missions and was shot at during these 
incidents.  He noted that a helicopter that had friends of 
his in it did not return.  The veteran testified that he 
"saw death" other than the guy who was killed by the 
propeller.  

At a May 1997 RO hearing, the veteran testified that he was a 
plane captain and had had the opportunity of rescuing 25 
people and/or dead bodies, which he stated was upsetting.  He 
stated that the incident which bothered him the most was when 
he saw a guy, who he said, "I guess you could call him a 
friend, but I never knew his name," walked into the 
propeller of a plane.  He stated that when "Blue" walked 
into the propeller that "his brains and everything" had 
been blown onto the veteran's face.  He veteran testified 
that the guy's eyebrow had landed on his cheek.  When asked 
whether he knew this soldier's name, the veteran stated that 
he was unsure whether he had ever known the soldier's name, 
but that they called him "Blue."

In a June 1997 letter, a VA physician reported the stressor 
the veteran had described at the May 1997 hearing.  He noted 
that the veteran stated that the propeller incident was the 
first time he had seen anyone die.  He noted that the veteran 
attributed his post-traumatic stress disorder to the failure 
of his marriage.  

In an August 1997 letter from a VA psychologist, he stated 
that the veteran had indicated to him that while he was in 
the service, he had been involved in search-and-rescue 
missions on a "special extraction team."  He stated that 
the veteran reported this had entailed numerous episodes of 
brief, but intense, combat.  He added, "[The veteran] 
described one particularly traumatic incident during which 
his aircraft was hit by mortar fire before taking off, 
killing all crew members other than himself."  The veteran 
stated that he could hear his crew members shouting for help 
and that all he could do was run.  He also reported the 
incident with the friend who was killed when he walked into a 
plane propeller.  The psychologist diagnosed post-traumatic 
stress disorder.

In July 1999, the veteran provided testimony before the 
undersigned.  The veteran reported the incident in service, 
where the soldier died as a result of walking into the plane 
propeller.  When asked if there were other incidents that 
occurred in service which he felt caused his post-traumatic 
stress disorder, the veteran stated he could not remember.  
He noted that they would go on missions and pick up the 
wounded, such as a soldier who had been bitten by a snake.  
The veteran expressed disappointment that the propeller 
incident was not given any importance.  

The records from the veteran's service in Vietnam have been 
obtained.  The veteran was deployed aboard the aircraft 
carrier USS Kearsarge.  The records show that from June 1966 
to December 1966, the ship was deployed to the Western 
Pacific, including two periods totaling 67 days in the Gulf 
of Tonkin and The South China Sea.  The shipboard logs show 
that in March 1966, a soldier stepped into the propeller of 
an "S2-E" and received a six-inch laceration on the chest 
and a cerebral concussion.  Treatment was administered by a 
medical officer and the soldier was sent to sickbay with a 
"guarded" condition.  The logs also show that there were 
missions flown from the ship during the 67 days in the Gulf 
of Tonkin, but none were carried out by the unit to which the 
veteran was attached.  The veteran's squadron was mostly 
involved with sub-surface surveillance and control 
operations.  The command history shows that the veteran's 
squadron participated in two successful search-and-rescue 
missions and the loss of a helicopter and crew during a third 
search-and-rescue mission in November 1966.  Each of these 
rescues was from water.  The veteran was not listed as part 
of either mission, and the records do not reflect that he was 
transferred to any other unit on temporary orders.  It is 
noted that the veteran did not receive an Air Medal or a 
Letter of Commendation for his service on the USS Kearsarge.

In a September 2001 supplemental statement of the case, the 
RO noted that it had found out the name of the soldier, EDK, 
who had been injured by the propeller and had obtained the 
soldier's claims file.  The RO stated the following:

The information contained in [EDK]'s 
claims folder is considered privileged 
information which cannot be discussed in 
detail without [EDK]'s written 
permission; however, we will state that 
the facts in the case are significantly 
different than any of the accounts 
presented by [the veteran], so much so 
that the injury to [EDK] cannot be found 
to have been the same reported injuries 
to "Blue", "Frankie", or "Tommie."

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder.  Specifically, 
the Board finds that the veteran's in-service stressors have 
not been corroborated.  

The Board notes that a diagnosis of post-traumatic stress 
disorder has been entered based upon the veteran's report of 
in-service stressors.  Specifically, in the June 1997 letter 
from the VA physician and the August 1997 letter from the VA 
psychologist.  Each professional reported some of the 
veteran's in-service stressors and entered a diagnosis of 
post-traumatic stress disorder.  Therefore, a diagnosis of 
post-traumatic stress disorder is conceded.

The veteran has alleged that he witnessed a good friend of 
his die when he walked into a propeller while the two were on 
the flight deck of the USS Kearsarge.  He has stated that 
this was his most distressing memory, and he has described 
that the soldier's blood and guts had covered him.  However, 
the ship's log shows that the incident that occurred with the 
propellar did not kill the soldier and merely injured him.  
It must be noted that the RO obtained the soldier's claims 
file.  It is clear that the soldier is still alive.  While 
the RO was unable to report the facts shown in that veteran's 
claims file, the Board has accorded high probative value to 
the RO's determination that what is shown in that veteran's 
claims file does not resemble the veteran's report of the 
incident.  Additionally, the objective ship log does not 
reflect an entry which could resemble the story provided by 
the veteran.  The Board finds that this story is neither 
credible nor corroborated.   

The other stressors that the veteran has reported are also 
not supported by the evidence of record.  The veteran has 
stated that he was a gunner involved in secret missions and 
was the sole survivor of a helicopter crash in Vietnam.  
Neither the ship's records nor those of the veteran's unit 
support this story.  The objective records do not show that 
the veteran performed any search-and-rescue operations which 
brought him inland into Vietnam.  Additionally, the veteran 
has alleged that a search-and-rescue mission had gone wrong, 
which included the loss of an aircraft and crew in the Gulf 
of Tonkin.  He also stated he participated in nighttime 
flight operations on the carrier which were also in-service 
stressors.  The objective records show that a search-and-
rescue mission had failed during the veteran's deployment on 
the USS Kearsarge and that four crew members were lost.  
However, no one on the ship or in the veteran's unit 
witnessed the explosion or crash of the aircraft, as has been 
alleged by the veteran.  

As stated above, a stressor must be supported by "credible 
supporting evidence."  The veteran has only provided his own 
statements and testimony as the supporting evidence in this 
case.  The veteran's statements and testimony, by themselves, 
cannot, as a matter of law, establish the occurrence of 
either a combat stressor (when the veteran has not been 
determined to be a combat veteran) or a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen, 10 Vet. App. 128; Moreau, 
9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  

There are numerous diagnoses of post-traumatic stress 
disorder entered by professionals in the claims file.  Most 
of them show that the professional entered a diagnosis of 
post-traumatic stress disorder without reporting the 
stressors that caused such disability.  The June 1997 and 
August 1997 letters from the VA physician and the VA 
psychologist provide reports of in-service stressors with 
diagnoses of post-traumatic stress disorder.  These opinions 
are based upon history provided by the veteran that has not 
been substantiated.  Therefore, these opinions do not assist 
the veteran in his claim for service connection for post-
traumatic stress disorder.  See Black v. Brown, 5 Vet. App. 
177 (1993) (Board is not bound to accept medical opinions 
based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises); Swann 
v. Brown, 5 Vet. App. 229 (1993) (Board not bound to accept 
diagnosis of post-traumatic stress disorder when based upon 
uncorroborated account of veteran's Vietnam experiences in 
connection with claim for service connection for post-
traumatic stress disorder); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The Board finds that the veteran's claim for service 
connection for post-traumatic stress disorder cannot be 
granted because the veteran has not brought forth evidence 
corroborating the in-service stressors.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for post-traumatic stress disorder, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


